NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10224

                Plaintiff-Appellee,             D.C. No.
                                                2:19-cr-00014-MMD-NJK-1
 v.

DEREK ALLEN STOKES,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                    Miranda M. Du, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Derek Allen Stokes appeals from the district court’s judgment revoking his

supervised release for the second time and imposing an eight-month sentence. We

have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Stokes contends that, given the allegedly minor nature of his violations and



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his rehabilitative efforts, the district court should have continued him on

supervision rather than imposing a custodial sentence. Given Stokes’s multiple

admitted violations, the district court did not abuse its discretion in electing to

revoke, rather than modify, his term of supervision. See 18 U.S.C. § 3583(e);

United States v. Perez, 526 F.3d 543, 547 (9th Cir. 2008). Moreover, the within-

Guidelines sentence is substantively reasonable in light of the § 3583(e) sentencing

factors and the totality of the circumstances, including Stokes’s repeated breaches

of the court’s trust and his unwillingness to participate meaningfully in substance

abuse treatment as required by the terms of his supervision. See Gall v. United

States, 552 U.S. 38, 51 (2007); United States v. Simtob, 485 F.3d 1058, 1062 (9th

Cir. 2007) (purpose of a revocation sentence is to sanction the defendant’s breach

of the court’s trust).

       AFFIRMED.




                                           2                                     21-10224